                   Case 3:13-cr-00226-RNC Document 478 Filed 03/19/19 Page 1 of 1




                                  United States Court of Appeals
                                                    FOR THE
                                                 SECOND CIRCUIT
                                               ____________
                At a stated term of the United States Court of Appeals for the Second Circuit, held at the
        Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
        19th day of March, two thousand nineteen.

        Present:    Rosemary S. Pooler,
                    Denny Chin,
                           Circuit Judges,
                    Richard K. Eaton,
                           Judge.1
        ____________________________________________

        United States of America,

                                 Appellee,

                                 v.                                             No. 19-70-cr

        Daniel Carpenter,

                          Defendant - Appellant,
        ____________________________________________

                Appellant Daniel Carpenter moves for bail pending appeal. It is hereby ORDERED that
        Appellant’s motion is DENIED, because he has failed to show that his “appeal raises a
        substantial question of law or fact” that is “likely to result in reversal or an order for a new trial,”
        as is required under 18 U.S.C. § 3143(b).

                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




        1
            Judge Richard K. Eaton, United States Court of International Trade, sitting by designation.



CERTIFIED COPY ISSUED ON 03/19/2019
